PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/521,930
Filing Date: 25 Jul 2019
Appellant(s): CARENBAUER et al.



__________________
Brij K. Agarwal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 30, 2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument 

Appellant’s Argument: 35 U.S.C. 112(b): Claims 1-8, 10-17, 19, and 21-26 (Arguments, pg. 4- 6)
Appellant’s arguments regarding the 35 USC 101 rejection that the claims submitted that MPEP § 2114 and Ex parte Masham are inapplicable to at least Claims 1-8, 10, and 21-26. With regard to Claims 11-17 and 19, it is noted that these claims recite a processor that performs operations that are positively recited, including the "determining" operation which is positively recited and which is most definitely not any intended result of another positively recited process step. Appellant’s arguments further claims that in particular about the recitation "determining with the use of GPS data or other location data that the mobile electronic device is situated at or within a predetermined proximity of a predetermined location" is imprecise. It is therefore submitted that MPEP § 2114 and Ex parte Masham are inapplicable to at least Claims 1-8, 10, and 21-26. 


Withdrawn Rejection
	The Appellants arguments are acknowledge, the arguments are persuasive. Therefore the 35 U.S.C. 112(b) rejection for claims 1-8, 10-17, 19, and 21-26 are withdrawn. 

Appellant’s Argument: 35 U.S.C. 101: Claims 1-8, 10-17, 19, and 21-26 (Arguments, pg. 6- 9)
Appellant’s arguments regarding the 35 USC 101 rejection that the claims are not directed to non-statutory subject matter and the claims are not in the enumerating grouping of Certain Methods of Organizing Human Activity. (Arguments, pg. 6-7)
	The Appellants arguments are acknowledge, however the arguments are not persuasive. The amended claims are steps to describe receiving financial data for a financial transaction associated with identified payment devices for a mobile electronic device that is structured to have access to a virtual wallet. The receiving of financial data consisting of the information related to the identification information for the pre-established funds, in this case, the recitation of notifying, selecting, and determining the number of sources of pre-established funds, and the GPS data or other location data of the mobile device. The limitations were directed to the abstract idea of notifying users that a pre-established funds is available for use are directed to retrieving pre-establish funds from the virtual wallet, and outputting (i.e. transmits the information to the requestor) each source of pre-established funds of at least a subset of the number of sources of pre-established funds, and making a determination based on that information (i.e. a selection input). Therefore the limitations are delivering user-selected pre-establish funds to mobile devices not patent eligible subject matter. The claims limitations that recite "responsive to determining with the use of GPS data or other location data that the mobile electronic device is situated at or within a predetermined proximity of a predetermined location" The limitations are directed with the combination of the above limitations step of recommending a product (i.e. pre-established funds) based on geographic location and preferences. Recommendation patent limitations are ineligible. Therefore, the claims 1, and corresponding representative claims 11 and 25, are abstract and falls in the enumerating grouping of certain methods of Organizing Humanity 

The Appellants arguments are acknowledge, however the arguments are not persuasive. The judicial exception is not integrated into a practical application. The amended claims 1, corresponding representative claims 11 and 25, as drafted, are not a technical solution to a technical problem but is a business solution to a business problem (i.e., steps for receiving financial data for a financial transaction associated with identified payment devices (i.e. pre-established funds) for a mobile electronic device that is structured to have access to a virtual wallet). There is no improvement to a technological field or an improvement to a technology. The limitations of the instant claims are done by generically recited mobile electronic device, input apparatus, output apparatus, and a processor and fail to set forth more than generic components utilizing generic computer functions in a technology environment. Additionally, paragraph [0005] of the specification further sets forth that the invention provides on the mobile electronic device access to a number of sources of pre-established funds, such as may be embodied or represented by gift cards or the like. Therefore, the current claims do not have a technological solution to a technical problem but rather the focus of the claims that the abstract idea that uses mobile devices as tools. Therefore the claims 1, and corresponding claims 11 and 25 is linking the judicial exception with, or by use of, a particular machine. 
Appellant’s arguments regarding the 35 USC 101 rejection that the claims 1, 11, and 25 include recitations that impose meaningful limits on practicing the idea of making a number of 
	The Appellants arguments are acknowledge, however the arguments are not persuasive. As discussed above, claims 1, and corresponding representative claims 11 and 25, as discussed above recite mobile electronic device, input apparatus, output apparatus, and a processor. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims 1, corresponding reprehensive claims 11 and 25, do not provide significantly more.


Appellant’s Argument: 35 U.S.C. 102: Claims 25 & 26 (Arguments, pg. 9- 10)
The Appellants arguments asserts that claim 25 Smith et. al. does not disclose the recitation "responsive to the determining, communicating to the mobile electronic device a notification that the at least one source of pre-established funds is available for use at the retailer". 
The Appellants arguments are acknowledge, however the arguments are not persuasive. Smith discloses that a pay with this account option which may include a slider that a user may use to select an account to pay where the pay with this account option may also be selected in order to provide a payment accounts screen that include a list of accounts that the user may use to purchase the gift card. Smith further disclose that the payment accounts screen shows that an account may include an incentive to use that particular account. For example, the Nth account includes the “push” or incentive that the user may “Receive Triple Points—Today Only” for using the account to pay (See Smith: Paragraph [0135]). Smith continues to disclose a mobile offers window that include one or more offers specific to the current purchase. (See Smith: Paragraph [0136]). Therefore Smith discloses a "responsive to the determining, communicating to the mobile electronic device a notification that the at least one source of pre-established funds is available for use at the retailer".
The Appellants arguments assert that claim 26 Smith et. al. does not disclose "communicating to the mobile electronic device as a part of the notification one or more of ... ". The Appellants arguments further assert that the notification of Claim 25 (from which Claim 26 depends) is recited as being "responsive to the determining" (emphasis added) and it is noted that nothing in Smith et al. discloses the outputting of such data "as a part of the notification" (emphasis added) which, as recited in Claim 25, is communicated "responsive to the 
The Appellants arguments are acknowledge, however the arguments are not persuasive. As recited above, Smith discloses the "responsive to the determining, communicating to the mobile electronic device a notification that the at least one source of pre-established funds is available for use at the retailer" (note: See above for the claim 25 argument and see Smith: Paragraph [0135], [0136]). Claim 26 recite, as drafted, “the method of claim 25, including further comprising communicating to the mobile electronic device as a part of the notification one or more of”. Smith discloses user may record and maintain communication method preferences for all notifications, and alerts generated by the mobile wallet for all general and marketing notifications based on predefined criteria. Therefore Smith discloses all recitations, as drafted, of claim 26 where it recites including further comprising communication to the mobile electronic device as a part of the notification one or more of.  
Therefore the Examiner maintains that the claimed invention was properly analyzed for U.S.C. 102 for claims 25 and 26.

Appellant’s Argument: 35 U.S.C. 103: claims 1-8, 10-17, 19, and 21-24 (Arguments, pg. 10- 16)
The Appellants arguments asserts that in claim 1 Smith does not disclose "responsive to the determining, communicating to the mobile electronic device a notification that at least one source of pre-established funds of the number of sources of pre-established funds is available for use at the predetermined location"
The Appellants arguments are acknowledge, however the arguments are not persuasive. Smith discloses that a pay with this account option which may include a slider that a user may use to select an account to pay where the pay with this account option may also be selected in order to provide a payment accounts screen that include a list of accounts that the 
The Appellants arguments asserts that in claim 4 Smith does not disclose outputting as a further part of a visual representation that corresponds with a source of pre-established funds a representation of at least one of "an amount of time that has elapsed since the fund balance was obtained; a time at which the fund balance was obtained; and a date on which the fund balance was obtained."
The Appellants arguments are acknowledge, however the arguments are not persuasive. Smith discloses when the accounts option is selected, one or more user accounts may be displayed. The user accounts may include one or more bank accounts, one or more credit accounts, one or more gift card accounts, one or more rewards accounts, or some other 
The Appellants arguments asserts that in claim 5 Smith does not disclose, teach, or suggest, responsive to a detection of an actuation input, obtaining an updated fund balance and replacing a numerical representation of a fund balance with a numerical representation of the updated fund balance.
The Appellants arguments are acknowledge, however the arguments are not persuasive. Smith discloses that the gift card accounts screen may also include a check gift card balance option; These elements may include one or more of the various GUI features displayed during the execution of the method These features may include GUI screens, GUI soft keys, etc.; when a customer mobile device contacts the wallet server, the wallet server may transmit the updated wallet to the mobile device) (See Smith Paragraph [0097],[098],[0128]). Therefore Smith discloses all elements of the limitation, as drafted,
Smith discloses that the gift card accounts screen may also include a check gift card balance option; These elements may include one or more of the various GUI features displayed during the execution of the method These features may include GUI screens, GUI soft keys, etc.; when a customer mobile device contacts the wallet server, the wallet server may transmit the updated wallet to the mobile device. Smith further discloses that when any of the gift card accounts are selected, details concerning that particular gift card account may be displayed. Smith discloses that the gift card can be display several ways for example Fig.19, Fig. 32, Fig  37, and Fig 47 (i.e., referring now to FIG. 4 through FIG. 14 and may be seen in FIG. 15 through Fig. 62) (Smith: Paragraph [0097],[0098],[0128]). Therefore, Smith discloses all elements of the 
Smith discloses that a customer mobile device contacts the wallet server, the wallet server may transmit the updated wallet to the mobile device and these elements may include one or more of the various GUI features displayed during the execution of the method. These features may include GUI screens, GUI soft keys. Smith further discloses that it displays the account option then display the receipts option then can include to display more options and the user can display account details for example display featured gift cards (i.e. referring now to fig. 4 through fig. 14 (Smith: Paragraph [0098])) and updated version of the fund balance as shown in fig. 28, 37, and 38 (i.e. fig 15-62 (Smith: Paragraph [0097], [0098]). Therefore Smith discloses all elements of the limitation, as drafted, replacing the numerical representation of the fund balance for the at least one source of pre-established funds with a numerical representation of the updated version of the fund balance.
The claims 2-10 and claims 12-24 are dependent on claim 1 and 11. As a result, the arguments are not persuasive for claims 2-10 and claims 12-24 (Arguments, pgs. 11-16). 
Therefore the Examiner maintains that the claimed invention was properly analyzed for U.S.C. 103 for claims 1-8, 10-17, 19, and 21-24. 
For the above reasons, it is believed that the rejections should be sustained.



/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.